Citation Nr: 1004077	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a skin disability of the chin.  

2.  Entitlement to an initial compensable evaluation for 
tendinitis of the right knee.  

3.  Entitlement to an initial compensable evaluation for 
tendinitis of the left knee.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1987 to May 2004.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which inter alia granted service 
connection for residuals of a skin disability of the chin and 
tendinitis of the bilateral knees; and assigned a 
noncompensable evaluation to each.  The Veteran appealed the 
assigned evaluations.  

In April 2009, the Board remanded the case to the RO in order 
to afford the Veteran a personal hearing.  In July 2009, he 
appeared at the RO and testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In regard to his skin condition of the chin, the Veteran 
contended at the July 2009 Board hearing that the November 
2004 VA examination of his skin disability did not take into 
consideration the neurological effects of the disability.  In 
view of the Veteran's contention, as well as the prolonged 
period of time that has elapsed since the last VA examination 
in November 2004, another VA examination is warranted.

In regard to his knees, the Veteran underwent a VA 
examination in October 2004.  As noted by his representative 
at the July 2009 Board hearing, the claims file was not 
available for review at that examination.  It was also noted 
at the hearing that the Veteran wore "bands" in an attempt 
to limit pain on motion of the knees.  In view of this as 
well as the time that has elapsed since the examination in 
October 2004, another VA examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the current nature and severity of his 
service-connected skin disability of the 
chin.  The claims file must be made 
available to the examiner for review.  
The examiner should describe any scar in 
detail, to include its size, whether it's 
elevated or depressed, whether it's 
adherent to underlying tissue, and 
whether it's unstable or painful.  The 
examiner should also note the percentage 
of the exposed area affected.  The 
examiner should comment on whether there 
is any infection associated with the skin 
condition, and the frequency, type, and 
duration of any therapy required for the 
infection.  The examiner should also note 
whether there are any neurologic symptoms 
related to the service-connected skin 
disability of the chin, and if so, the 
nature and extent of those symptoms.  All 
examination findings should be clearly 
reported.  

2.  Schedule the Veteran for a VA 
orthopedic examination to ascertain the 
current nature and severity of his 
service-connected tendinitis of the right 
knee and tendinitis of the left knee.  
The claims file must be made available to 
the examiner for review.  All examination 
findings should be clearly reported.  

The examiner should indicate the current 
severity and symptomatology of each knee 
disability, including whether the Veteran 
currently exhibits slight, moderate, or 
severe recurrent subluxation or lateral 
instability relative to the service-
connected tendinitis disability.  The 
examiner is also asked to describe range 
of motion in degrees of each knee.  The 
examiner is asked to address additional 
functional impairment of each knee caused 
by any of the following: (1) functional 
loss due to pain, including during flare-
ups; (2) weakness; (3) atrophy; (4) 
excess fatigability; (5) excess motion; 
(6) incoordination; or (7) painful 
motion.  Additional limitation of motion 
during flare-ups and following repetitive 
use should also be noted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If 
feasible, any additional functional loss 
should be expressed in terms of the 
degree of loss of flexion or extension. 

The examiner should also provide a full 
description of the effects of the 
service-connected knee disabilities 
(exclusive of any nonservice-connected 
disabilities) upon the Veteran's 
employment.

3.  Thereafter, adjudicate the claims.  
If the claims remain denied, issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


